DETAILED ACTION
This is Final Office Action in response to amendment filed on April 21, 2021. Claims 1-14 have been canceled. Claims 21-34 are newly added. Claims 15-34 are pending.
Response to Arguments
Applicant’s arguments regarding the newly added limitations “how the training dataset is used to train the QA system to the fine-tuned with the target dataset” (response 4/21/2021, pages 9-10) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Molchanov et al. (US 20180114114 A1).
Claim Objections
Independent claims 15 and 28 objected to because of the following informalities:  the claims recite the “Q&A pairs” that need to be spelled out.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (US 20160180242 A1) in view of Molchanov et al. (US 20180114114 A1).
Regarding claim 21, Byron discloses a system, comprising: at least one processor and a memory (processor and memory in the computer network of Fig.1, Byron); wherein the at least one processor is configured to: 
(abstract; steps 610-640 of Fig.6 and ¶[0053]-[0054], Byron, i.e., training a Question and Answer (QA) system on dataset’s content), wherein the generic dataset is derived from generic text passages, wherein the target dataset is derived from text passages of a target website (Fig.6; ¶[0053]-[0054], Byron);
train a second neural network to predict a question given an answer and a context (step 650 of Fig.6 and , Byron, i.e., training model that train dataset to ground truth data structure corresponding “train a second neural network”); 
utilize the first neural network and the second neural network for a given answer and a given context (Fig.6; ¶[0065], Byron, i.e., the portions of the corpus are then be evaluated by a SME to determine whether actual answers to the input question are present in the portions of the corpus and the portions of the corpus are marked accordingly for use in generating question Q/answer  pairs or other tuples for use in generating entries in a ground truth data structure);
form one or more question and answer (Q&A) pairs from the questions predicted by the first neural network and the second neural network for the given answers (¶[0020] and [0053]-[0054], Byron); and
upon receipt of a user query for information on content of a webpage, perform a search of the formed Q&A pairs for a Q&A pair that corresponds to the user query (¶[0038] and [0053]-[0054], Byron).
Byron, however, does not explicitly disclose the neural network trained with the generic dataset first and fine-tuned with the target dataset and utilizing neural network to predict questions.
(Fig.2B, 2C; ¶[0018]-[0021], Molchanov, i.e., the trained neural network was previously trained on a large dataset and the first-order gradients are generated during a transfer learning training process with a smaller, more specific dataset “fine-tuned”) and utilizing trained neural network to predict questions/answer data (step 225, Fig.2B and ¶[0025], Molchanov).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Byron and Molchanov before them to prune neural network of Molchanov into Byron, as taught by Molchanov. One of ordinary skill in the art would be motivated to integrate deep learning of trained neural network technique of Liu into Byron, with a reasonable expectation of success, in order to enhance question and answer pairs searching in neural network system.
Regarding claim 22, Byron/ Molchanov combination discloses wherein the generic dataset and the target dataset include a plurality of triplets, a triplet including a question, a related textual context, and an answer (¶[0052], Byron, i.e., question, document context and answer). 
Regarding claim 23, Byron/ Molchanov combination discloses wherein each component of a triplet includes a part-of-speech tag (¶[0052], Byron, i.e., document tags).
Regarding claim 24, Byron/ Molchanov combination discloses wherein the generic dataset and the target dataset include word embedding with parts of speech tags (¶[0052]-[0054], Byron).
Regarding claim 25, Byron/ Molchanov combination discloses filter the questions formulated by the first neural network and the second neural network that do not contain two overlapping noun phrases with the given answer (¶[0027] and [0066], Molchanov). 
(¶[0027] and [0066], Molchanov). 
Regarding claim 27, Byron/ Molchanov combination discloses wherein the first neural network and the second neural network are configured as long short-term memory (LSTM) models (¶[0088], Molchanov). 
Regarding claim 28, Byron discloses a method performed on a computing device having at least one processor and a memory (processor and memory in the computer network of Fig.1, Byron), the method comprising: 
generating a knowledge base of pre-configured Q&A pairs (¶[0016]-[0019], Byron, i.e., generating question/answer pairs), the knowledge base including Q&A pairs configured from source-based documents and Q&A pairs generated from a deep learning framework (¶[0036],[0045] and [0071], Byron), the source-based documents associated with content of a web page (¶[0065],[0068] and [0088]-[0089], Byron), the deep learning framework configured to produce Q&A pairs from at least one neural network trained to predict questions given an answer (Fig.6; ¶[0046] and [0051], Byron);
obtaining a query for supporting information associated with the content of the web page (¶[0065],[0068] and [0088]-[0089], Byron, i.e., obtaining to generate question and answer pairs based on the extracted key words or phrases), searching for a question and answer (Q&A) pair in the knowledge base corresponding to the query (¶[0065],[0068] and [0088]-[0089], Byron, i.e., searching term features related to a specific query); searching for a question and answer (Q&A) pair matching the first search term in a first repository of pre-configured Q&A pairs (¶[0088]-[0089] and [0093], Byron), the first repository including Q&A pairs configured (¶[0042]-[0043] and [0093], Byron) and a deep learning framework (¶[0036],[0045] and [0071], Byron), the source-based documents associated with content of the web page (¶[0088]-[0089] and [0093], Byron); and in the event at least one Q&A pair is found in the first repository that matches the first search term (¶[0088]-[0089] and [0093], Byron), producing the Q&A pair for display (Fig.6; ¶[0046] and [0051], Byron). 
Byron, however, does not explicitly disclose the at least one neural network trained to predict questions given an answer.
Molchanov discloses the neural network trained with the generic dataset first and fine-tuned with the target dataset (Fig.2B, 2C; ¶[0018]-[0021], Molchanov, i.e., the trained neural network was previously trained on a large dataset and the first-order gradients are generated during a transfer learning training process with a smaller, more specific dataset “fine-tuned”) and utilizing trained neural network to predict questions/answer data (step 225, Fig.2B and ¶[0025], Molchanov).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Byron and Molchanov before them to prune neural network of Molchanov into Byron, as taught by Molchanov. One of ordinary skill in the art would be motivated to integrate deep learning of trained neural network technique of Liu into Byron, with a reasonable expectation of success, in order to enhance question and answer pairs searching in neural network system.
Regarding claim 29, Byron/ Molchanov combination discloses configuring the deep learning framework with a first neural network and a second neural network to predict questions given an answer and a context (¶[0088]-[0089] and [0093], Byron). 
(¶[0027] and [0066], Molchanov). 
Regarding claim 31, Byron/ Molchanov combination discloses jointly training the first neural network with a generic dataset and a target dataset (¶[0018]-[0021] and [0025], Molchanov); and training the second neural network trained with the generic dataset first and fine-tuning the second neural network with the target dataset (Fig.2B, 2C; ¶[0018]-[0021] and [0025], Molchanov). 
Regarding claim 32, Byron/ Molchanov combination discloses performing a full text search on the knowledge base using the query to find a Q&A pair (¶[0088]-[0089] and [0093], Byron). 
Regarding claim 33, Byron/ Molchanov combination discloses, in the event at least one Q&A pair is not found in the knowledge base, performing an Internet search to obtain a search result. (¶[0088]-[0089] and [0093], Byron). 
Regarding claim 34, Byron/ Molchanov combination discloses wherein the first neural network and the second neural network are long short-term memory models (¶[0088], Molchanov). 
Allowable Subject Matter
Claims 15-20 are allowed over the art of record, if overcome miner claimed objection.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 15, Byron and Liu fails to disclose or suggest a module performing actions that: generate a dictionary that maps a first key phrase to a definition, the first key phrase associated with content of a web page, the first key phrase representing a subject of a "What Is"-. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Fukuda et al. (US 20190012594 A1) disclose PRE-TRAINING OF NEURAL NETWORK BY PARAMETER DECOMPOSITION.
2. Gokmen et al. (US 20180005110 A1) disclose RESISTIVE PROCESSING UNITS AND NEURAL NETWORK TRAINING METHODS.
3. Wshah et al. (US 2017/0140253 A1) disclose MULTI-LAYER FUSION IN A CONVOLUTIONAL NEURAL NETWORK FOR IMAGE CLASSIFICATION
4. Grothmann et al. (US 20130204815 A1) disclose METHOD FOR THE COMPUTER-AIDED LEARNING OF A RECURRENT NEURAL NETWORK FOR MODELING A DYNAMIC SYSTEM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
July 12, 2021